Citation Nr: 1508343	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  06-08 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1973 to January 1979.  

This matter comes on appeal before the Board of Veterans Appeals (Board) from an April 2005 Rating Decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina.

The Board remanded the case in April 2010 for further development by the Agency of Original Jurisdiction (AOJ).  Following completion of the requested development, the Board denied Appellant's claim for service connection for asthma in a September 2011 decision.  The Veteran appealed the aforementioned claim to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2012, VA's General Counsel and the Veteran (through his attorney) filed a Joint Motion for Partial Remand (JMPR) with respect to the appealed claim.  By an Order dated in that same month, the Court granted the JMPR.  Subsequently, in February 2013, the Board remanded the claim for further development.  That development has been completed and the case has been returned to the Board for appellate review.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDING OF FACT

Probative lay evidence of record indicates that it is at least as likely as not that the Veteran's asthma manifested during service



	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for asthma are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In the present case, the Board is granting the claim for service connection for asthma.  This decision constitutes a full grant of the benefit sought on appeal.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.  

B. Law and Analysis

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Asthma is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014).  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Establishing service connection generally requires:  (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki,  581 F. 3d 1313, 1316 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1154(a) (West 2014).  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when:  (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.

In his informal disability claim filed in October 2004, the Veteran sought, inter alia, service connection for asthma.  In his VA Form 21-526 received in January 2005, the Veteran stated that his asthma began in June 1977 and that he was treated from June 1977 to January 2005.  Asthma was first referenced in VA treatment records in February 2001 (diagnosed by psychiatrist M.T.B.).  

During his April 2008 Decision Review Officer (DRO) hearing, the Veteran testified that his asthma began during service in Germany (his DD Form 214 indicates service in Germany from November 1974 to February 8, 1977).  The Veteran also testified that he didn't seek treatment until 1986 because he "didn't want to be labeled," and that he was taking over-the-counter (OTC) medication (Primatene).  He also testified that the asthma worsened after service, and that he eventually sought treatment, which was ongoing.

In both his Notice of Disagreement (NOD) (received August 2005) and his VA Form 9 substantive appeal (received March 2006) the Veteran stated that multiple disabilities, including asthma, began in service.  

Pursuant to the Board's February 2013 remand, the Veteran attended a VA respiratory conditions examination in May 2014.  Due to the lack of review of the claims file, the Veteran was provided a September 2014 addendum opinion by a different examiner.  

Most recently, in a VA Form 21-4138 (Statement in Support of Claim) received in October 2014, the Veteran stated that in-service shortness of breath and chest pain were aggravated by running and exercising.  He stated that he was told "to be a man" when he complained and that he treated the asthma with OTC medication.   

Initially, regarding the Veteran's assertions that he experienced asthma symptoms in service that have continued to the present, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2)(2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno, 6 Vet. App. at 470.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Veteran has consistently provided competent and credible evidence that he has had asthmatic symptoms since service, and the Board finds no reason to question the veracity of such statements.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As such, in the instant case, there is credible lay evidence of an in-service incident or injury.  Moreover, current treatment records document a current diagnosis of asthma.  Thus, the Board must determine whether there is competent evidence linking the Veteran's current disability to service.   

As noted, upon remand the Veteran was afforded a VA examination for his asthma in May 2014.  The examination was conducted without the Veteran's claims file.  The examiner found that it was less likely than not that the Veteran's diagnosed asthma was incurred in or caused by service.  In the September 2014 addendum opinion by a different examiner, the examiner concluded that she "concur[red] with the [VA] examiner's opinion dated [May 2014] that current asthma condition is not related to military service."  The rationale given was that the Veteran checked "no" for asthma, SOB and cough at the time of his May 1972 (entrance), August 1976, May 1977, and November 1978 (discharge) examinations.  Nevertheless, the examiner did not discuss the Veteran's lay statements and testimony as to the onset of symptoms. 

Notably, as discussed above, the Board finds the Veteran's lay statements as to his symptoms beginning in service to be credible.  As such, the Board finds that when resolving the benefit of the doubt in favor of the Veteran, there is probative evidence that the Veteran's current disability manifested in service. 

Additionally, the Board finds that the Veteran's consistent reporting of symptoms of asthma beginning in service and continuing thereafter constitutes competent evidence of a nexus to service.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377; 38 C.F.R. § 1154(a).  

In sum, the evidence of record includes credible lay evidence documenting in-service symptoms, current medical evidence showing a current disability, and credible lay evidence tending to show a link between the Veteran's current asthma and service.   Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for asthma is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for asthma is granted.  




_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




